DETAILED ACTION
Claims 1-16 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/5/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 8, there is a lack of antecedent basis for the phrase “the first section of the first signal path and of the second signal path”. For the purpose of examination, the phrase has been read as “the first section of the first signal path and of the second signal path”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feller (US Pat. No. 7,823,463 B1, hereinafter Feller).

Regarding claim 1, Feller teaches a ultrasonic flowmeter with a measuring tube (see Fig. 6 and col. 5, lines 28-54, all elements including measuring tub 18), a first ultrasonic transducer pair including a first ultrasonic transducer and a second ultrasonic transducer (see Fig. 6, first ultrasonic transducer pair 10a/10b with first and second transducers 24a/24b) and a second ultrasonic transducer pair including a third ultrasonic transducer and a fourth ultrasonic transducer (see Fig. 6, second ultrasonic transducer pair 10a/10b with first and second transducers 24a/24b), wherein each ultrasonic transducer is designed as an ultrasonic transmitter and/or as an ultrasonic receiver (see col. 4, lines 23-50, upstream and downstream time of flight measurements utilize transducers as transmitters and receivers), wherein the first ultrasonic transducer pair is arranged on the measuring tube offset as viewed in a direction of flow (see Fig. 5 and 6, transducers offset vertically along the measuring tube), such that the respective transmitter transmits an ultrasonic signal in the direction of flow or against the direction of flow during operation and such that the receiver receives the ultrasonic signal transmitted by the transmitter after at least one reflection (see col. 4, lines 23-50 and col. 5, lines 28-54; see also Fig. 6, transmitters 24a and 24b signals conduct upstream and downstream including reflections 34), wherein at least one reflecting surface is provided (see Fig. 6, reflections 34 off of surfaces of pipe 18 as shown), and wherein the course of the ultrasonic signal between the first ultrasonic transducer and the second ultrasonic transducer defines a first signal path (see Fig. 6, transducers 24a of 10a and 24b of 10b have signal path as shown); wherein the second ultrasonic transducer pair is arranged on the measuring tube offset as viewed in the direction of flow (see Fig. 5 and 6, transducers offset vertically along the measuring tube), such that the respective transmitter transmits an ultrasonic signal in the direction of flow or against the direction of flow during operation, and such that the receiver receives the ultrasonic signal transmitted by the transmitter after at least one reflection (see col. 4, lines 23-50 and col. 5, lines 28-54; see also Fig. 6, transmitters 24a and 24b signals conduct upstream and downstream including reflections 34), wherein at least one reflecting surface is provided (see Fig. 6, reflections 34 off of surfaces of pipe 18 as shown), and wherein the course of the ultrasonic signal defines a second signal path between the third ultrasonic transducer and the fourth ultrasonic transducer (see Fig. 6, transducers 24b of 10a and 24a of 10b have signal path as shown); wherein the signal course of the first signal path has a first direction of rotation with respect to the measurement tube axis, the signal course of the second signal path has a second direction of rotation, and the second direction of rotation is opposite the first direction of rotation (see Fig. 5 and 6, first and second signal paths have rotation as shown in Fig. 5, wherein they proceed in opposite directions of rotation resulting from the initial direction of emission as shown in Fig. 6); and wherein the first signal path and the second signal path have at least one common reflecting surface (see Fig. 6, the second reflection point 34 of each path is coincident).

Regarding claim 2, Feller above teaches all of the limitations of claim 1.
Furthermore, Feller teaches that the measuring tube has a measuring tube axis; wherein a mirror plane is defined by the measuring tube axis and a line perpendicular to the measuring tube axis, which divides the measuring tube in axial plan view into a first half and a second half; and wherein the second signal path substantially corresponds to a reflection of the first signal path at the mirror plane (see Fig. 5 and 6, wherein the measuring tube 18 has a vertical mirror plane which divides the tube in left and right halves in Fig. 5 and top and bottom halves in Fig. 6).

Regarding claim 3, Feller above teaches all of the limitations of claim 1.
Furthermore, Feller teaches that the first signal path has at least two reflections, wherein at least two reflecting surfaces are provided, so that the signal course in axial plan view corresponds to a closed signal path, and wherein the second signal path has at least two reflections, wherein at least two reflecting surfaces are provided, so that the signal course in axial plan view corresponds to a closed signal path (see Fig. 5 and 6, axial plan view has a closed triangular path for the first and second signal path, both of which reflect three times before reaching the respective target).

Regarding claim 4, Feller above teaches all of the limitations of claim 1.
Furthermore, Feller teaches that the first signal path and the second signal path are substantially congruent in axial plan view of the measuring tube (see Fig. 5 and 6, first and second signal paths are congruent triangles in axial plan view).

Regarding claim 5, Feller above teaches all of the limitations of claim 1.
Furthermore, Feller teaches that the ultrasonic transducers of the first ultrasonic transducer pair are arranged on the measuring tube substantially opposite the respectively corresponding ultrasonic transducers of the second ultrasonic transducer pair (see Fig. 6, positions of first and second transducer pairs shown).

Regarding claim 13, Feller above teaches all of the limitations of claims 1 and 3.
Furthermore, Feller teaches that the signal course of the first signal path has the shape of a triangle; and wherein the signal course of the second signal path has the shape of a triangle (see Fig. 5 and 6, first and second signal paths make triangles when viewed in the plan view of the measuring tube 18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Feller as applied to claim 1 above, and further in view of Shaley (US PGPUB 2012/0090702 A1, hereinafter Shalev).

Regarding claim 6, Feller above teaches all of the limitations of claim 1.
Furthermore, Feller teaches that the measuring tube has a measuring tube cross-sectional area (see Fig. 5).
Feller fails to teach that the shape and/or size of the measuring tube cross-sectional area changes in the course of the first signal path and the second signal path.
Shalev teaches a shut-off valve (see Fig. 1 and 2, all elements) which comprises a flow meter (see Fig. 1 and 2, flow meter elements 12, 22, and 24) and a measuring tube (see Fig. 1 and 2, measuring tube shown) and wherein the shape and/or size of the measuring tube cross-sectional area changes in the course of the first signal path and the second signal path (see Fig. 1 and 2, size and shape of the cross section change along the fluid flow path).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Feller with the measuring tube of Shalev. This would allow for the accurate flow metering of Feller to be conducted within the measuring tube of Shalev, thereby improving the accuracy of the flow measurements within the measuring tube of Shalev.

Regarding claim 7, Feller as modified by Shalev above teaches all of the limitations of claims 1 and 6.
Feller as modified by Shalev above fails to specifically teach that the measuring tube has a cross-sectional reduction or a cross-sectional expansion in the course of the first signal path and the second signal path.
However, Shalev further teaches that the measuring tube has a cross-sectional reduction or a cross-sectional expansion in the course of the first signal path and the second signal path (see Fig. 2, signal path within the measuring tube at the position of transducer 24 changes shape and size).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to further modify the device of Feller with the measuring tube of Shalev. This would allow for the accurate flow metering of Feller to be conducted within the measuring tube of Shalev, thereby improving the accuracy of the flow measurements within the measuring tube of Shalev.

Regarding claim 8, Feller as modified by Shalev above teaches all of the limitations of claims 1 and 6
Furthermore, Feller teaches that the ultrasonic transducers are arranged such that at least a first section of the first signal path and of the second signal path allows the flowing medium to flow in the range r = 0.5 R or r > 0.5 R or r > 0.3 R, where R denotes the radius of the measuring tube cross-sectional area in the region of the measuring tube inlet upstream of the first ultrasonic transducer and the third ultrasonic transducer (see Fig. 5 and 6, medium flows up to the radius of the cross-sectional area).

Regarding claim 9, Feller teaches the use of an ultrasonic flowmeter including providing a ultrasonic flowmeter (see Fig. 5 and 6, all elements; see also col. 5, lines 28-54 and col. 4, lines 23-50, description of use of ultrasonic flowmeter) having at least one measuring tube formed as part of the flow channel (18), at least one first ultrasonic transducer pair including a first ultrasonic transducer and a second ultrasonic transducer (see Fig. 6, first ultrasonic transducer pair 10a/10b with first and second transducers 24a/24b) and at least one second ultrasonic transducer pair including a third ultrasonic transducer and a fourth ultrasonic transducer (see Fig. 6, second ultrasonic transducer pair 10a/10b with first and second transducers 24a/24b), wherein each ultrasonic transducer is designed as an ultrasonic transmitter and/or as an ultrasonic receiver (see col. 4, lines 23-50, upstream and downstream time of flight measurements utilize transducers as transmitters and receivers); arranging the first ultrasonic transducer pair on the measuring tube offset in the direction of flow (see Fig. 5 and 6, transducers offset vertically along the measuring tube) such that the respective transmitter transmits an ultrasonic signal in the direction of flow or against the direction of flow during operation (see col. 4, lines 23-50 and col. 5, lines 28-54; see also Fig. 6, transmitters 24a and 24b signals conduct upstream and downstream); receiving, with the receiver, the ultrasonic signal transmitted by the transmitter after at least one reflection, wherein at least one reflecting surface is provided (see col. 4, lines 23-50 and col. 5, lines 28-54; see also Fig. 6, transmitters 24a and 24b signals conduct upstream and downstream including reflections 34), and wherein the course of the ultrasonic signal defines a first signal path between the first ultrasonic transducer and the second ultrasonic transducer (see Fig. 6, transducers 24a of 10a and 24b of 10b have first signal path as shown); arranging the second ultrasonic transducer pair on the measuring tube offset as viewed in the direction of flow (see Fig. 5 and 6, transducers offset vertically along the measuring tube) such that the respective transmitter transmits an ultrasonic signal in the direction of flow or against the direction of flow during operation; receiving, with the receiver, the ultrasonic signal transmitted by the transmitter after at least one reflection (see col. 4, lines 23-50 and col. 5, lines 28-54; see also Fig. 6, transmitters 24a and 24b signals conduct upstream and downstream including reflections 34), wherein at least one reflecting surface is provided (see Fig. 6, reflections 34 off of surfaces of pipe 18 as shown), and wherein the course of the ultrasonic signal defines a second signal path between the third ultrasonic transducer and the fourth ultrasonic transducer (see Fig. 6, transducers 24b of 10a and 24a of 10b have second signal path as shown); wherein the signal course of the first signal path has a first direction of rotation with respect to the measuring tube axis; wherein the signal course of the second signal path has a second direction of rotation; and wherein the second direction of rotation is opposite the first direction of rotation (see Fig. 5 and 6, first and second signal paths have rotation as shown in Fig. 5, wherein they proceed in opposite directions of rotation resulting from the initial direction of emission as shown in Fig. 6) and that the first signal path and the second signal path have at least one common reflecting surface (see Fig. 6, the second reflection point 34 of each path is coincident).
Feller fails to teach a shut-off device, comprising: providing a shut-off device having a flow channel and a blocking device arranged in the flow channel, wherein the blocking device has a blocking body receptacle and a blocking body movable in the blocking body receptacle, wherein the flow cross-section for the medium in the blocking device and thus in the flow channel can be changed by moving the blocking body in the blocking body receptacle, wherein the flow channel has an inlet region upstream of the blocking device as viewed in the direction of flow.
Shalev teaches a shut-off device (see Fig. 1 and 2, all elements) comprising: providing a shut-off device having a flow channel and a blocking device arranged in the flow channel (see Fig. 1 and 2, shut-off device 10 with blocking device 28a), wherein the blocking device has a blocking body receptacle and a blocking body movable in the blocking body receptacle (see Fig. 2, blocking body receptacle for 28a shown), wherein the flow cross-section for the medium in the blocking device and thus in the flow channel can be changed by moving the blocking body in the blocking body receptacle (see Fig. 1 and 2, blocking body 28a moved to block flow in the flow channel as shown), wherein the flow channel has an inlet region upstream of the blocking device as viewed in the direction of flow (see Fig. 1 and 2, inlet shown); and further comprising a flow meter (see Fig. 1 and 2, flow meter elements 12, 22, and 24).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Feller such that it was provided within the shut-off valve of Shalev. This would allow for the accurate flow metering of Feller to be conducted within shut-off valve of Shalev, thereby improving the accuracy of the flow measurements within the measuring tube of Shalev.

Regarding claim 10, Feller as modified by Shalev above teaches all of the limitations of claim 9.
Furthermore, Feller teaches that the ultrasonic flowmeter is designed such that a mirror plane is defined by a measuring tube and a line perpendicular to the measuring tube axis, which divides the measuring tube in axial plan view into a first half and a second half; and wherein the second signal path substantially corresponds to a reflection of the first signal path at the mirror plane (see Fig. 5 and 6, wherein the measuring tube 18 has a vertical mirror plane which divides the tube in left and right halves in Fig. 5 and top and bottom halves in Fig. 6).

Regarding claim 11, Feller teaches an ultrasonic flowmeter (see Fig. 5 and 6, all elements; see also col. 5, lines 28-54 and col. 4, lines 23-50, description of ultrasonic flowmeter) having at least one measuring tube formed as part of the flow channel (18), the at least one first ultrasonic transducer pair including a first ultrasonic transducer and a second ultrasonic transducer (see Fig. 6, first ultrasonic transducer pair 10a/10b with first and second transducers 24a/24b) and at least one second ultrasonic transducer pair including a third ultrasonic transducer and a fourth ultrasonic transducer (see Fig. 6, second ultrasonic transducer pair 10a/10b with first and second transducers 24a/24b), wherein each ultrasonic transducer is designed as an ultrasonic transmitter and/or as an ultrasonic receiver (see col. 4, lines 23-50, upstream and downstream time of flight measurements utilize transducers as transmitters and receivers); wherein the first ultrasonic transducer pair is arranged on the measuring tube offset in the direction of flow (see Fig. 5 and 6, transducers offset vertically along the measuring tube) such that the respective transmitter transmits an ultrasonic signal in the direction of flow or against the direction of flow during operation (see col. 4, lines 23-50 and col. 5, lines 28-54; see also Fig. 6, transmitters 24a and 24b signals conduct upstream and downstream); wherein the receiver receives the ultrasonic signal transmitted by the transmitter after at least one reflection, wherein at least one reflecting surface is provided (see col. 4, lines 23-50 and col. 5, lines 28-54; see also Fig. 6, transmitters 24a and 24b signals conduct upstream and downstream including reflections 34), and wherein the course of the ultrasonic signal defines a first signal path between the first ultrasonic transducer and the second ultrasonic transducer (see Fig. 6, transducers 24a of 10a and 24b of 10b have first signal path as shown); wherein the second ultrasonic transducer pair on the measuring tube offset as viewed in the direction of flow (see Fig. 5 and 6, transducers offset vertically along the measuring tube) such that the respective transmitter transmits an ultrasonic signal in the direction of flow or against the direction of flow during operation; wherein the receiver receives the ultrasonic signal transmitted by the transmitter after at least one reflection (see col. 4, lines 23-50 and col. 5, lines 28-54; see also Fig. 6, transmitters 24a and 24b signals conduct upstream and downstream including reflections 34), wherein at least one reflecting surface is provided (see Fig. 6, reflections 34 off of surfaces of pipe 18 as shown), and wherein the course of the ultrasonic signal defines a second signal path between the third ultrasonic transducer and the fourth ultrasonic transducer (see Fig. 6, transducers 24b of 10a and 24a of 10b have second signal path as shown); wherein the signal course of the first signal path has a first direction of rotation with respect to the measuring tube axis; wherein the signal course of the second signal path has a second direction of rotation; and wherein the second direction of rotation is opposite the first direction of rotation (see Fig. 5 and 6, first and second signal paths have rotation as shown in Fig. 5, wherein they proceed in opposite directions of rotation resulting from the initial direction of emission as shown in Fig. 6) and wherein the first signal path and the second signal path have at least one common reflecting surface (see Fig. 6, the second reflection point 34 of each path is coincident).
Feller fails to teach a shut-off device, comprising: a blocking device arranged in the flow channel; wherein the blocking device has a blocking body receptacle and a blocking body movable in the blocking body receptacle, wherein the flow cross-section for the medium in the blocking device and thus in the flow channel can be changed by moving the blocking body in the blocking body receptacle, wherein the flow channel has an inlet region upstream of the blocking device as viewed in the direction of flow.
Shalev teaches a shut-off device (see Fig. 1 and 2, all elements) comprising: a blocking device arranged in the flow channel (see Fig. 1 and 2, shut-off device 10 with blocking device 28a), wherein the blocking device has a blocking body receptacle and a blocking body movable in the blocking body receptacle (see Fig. 2, blocking body receptacle for 28a shown), wherein the flow cross-section for the medium in the blocking device and thus in the flow channel can be changed by moving the blocking body in the blocking body receptacle (see Fig. 1 and 2, blocking body 28a moved to block flow in the flow channel as shown), wherein the flow channel has an inlet region upstream of the blocking device as viewed in the direction of flow (see Fig. 1 and 2, inlet shown); and further comprising a flow meter (see Fig. 1 and 2, flow meter elements 12, 22, and 24).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Feller such that it was provided within the shut-off valve of Shalev. This would allow for the accurate flow metering of Feller to be conducted within shut-off valve of Shalev, thereby improving the accuracy of the flow measurements within the measuring tube of Shalev.

Regarding claim 12, Feller as modified by Shalev above teaches all of the limitations of claim 11.
Furthermore, Feller teaches that the ultrasonic flowmeter is designed such that a mirror plane is defined by a measuring tube and a line perpendicular to the measuring tube axis, which divides the measuring tube in axial plan view into a first half and a second half; and wherein the second signal path substantially corresponds to a reflection of the first signal path at the mirror plane (see Fig. 5 and 6, wherein the measuring tube 18 has a vertical mirror plane which divides the tube in left and right halves in Fig. 5 and top and bottom halves in Fig. 6).

Regarding claim 14, Feller as modified by Shalev above teaches all of the limitations of claims 1 and 6.
Furthermore, Feller teaches that the ultrasonic transducers and the at least one common reflecting surface are arranged such that the measurement of the medium is avoided in the regions of the measuring tube which have a widening of the measuring tube cross-section (see Fig. 5 and 6, reflecting surface at 34 is in a second of pipe that does not change cross-sectional area).

Regarding claim 15, Feller as modified by Shalev above teaches all of the limitations of claims 1, 6, and 14.
Feller as modified by Shalev above fails to specifically teach the measuring tube has a cross-sectional reduction or a cross-sectional expansion in the course of the first signal path and the second signal path.
However, as described above, Shalev teaches that the measuring tube has a cross-sectional reduction or a cross-sectional expansion in the course of the first signal path and the second signal path (see Fig. 1 and 2, size and shape of the cross section change along the fluid flow path).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to further modify the device of Feller with the measuring tube of Shalev. This would allow for the accurate flow metering of Feller to be conducted within the measuring tube of Shalev, thereby improving the accuracy of the flow measurements within the measuring tube of Shalev.

Regarding claim 16, Feller as modified by Shalev above teaches all of the limitations of claims 1, 6, 14.
Furthermore, Feller teaches that the ultrasonic transducers are arranged such that at least the first section of the first signal path and of the second signal path allows the flowing medium to flow in the range r = 0.5 R or r > 0.5 R or r > 0.3 R, where R denotes the radius of the measuring tube cross-sectional area in the region of the measuring tube inlet upstream of the first ultrasonic transducer and the third ultrasonic transducer (see Fig. 5 and 6, medium flows up to the radius of the cross-sectional area).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855